From Daniel Pallen         Case 2:19-cv-02274-JCJ
                          Fax: 14845507542To      Document
                                                        Fax 4(215)Filed
                                                                   580-231210/10/19 Page
                                                                                    Page 3 of 1
                                                                                              3 of 110/08/2019 e 15 AM




                                               UNITED STATES DISTRICT COURT
                                             EASTER" DISTRICT Of PEX~SYL VANIA

                     OWEN HARTY, Individually,
                                                                            CIVIL ACTION
                                     Plaintiff,
                     v.                                                    No.: 2: 19-cv-02274-JCJ

                     PHL AIRPORT fNN, L.L.C.

                                     Defendant.
                                                                                      FILED
                                                                                      OCT 1O 2019
                                                                                    KATE BARKMAN, Clerk
                                                             ORDER                BY.        _Dep. Clerk

                          AND NOW, this the       ___i_:y o~.               2019, it having been reported that the

                claim(s) between the parties in the above action have been settled, and upon Order of the Court

                pursuant to the provisions of Rule 41. l (b) of the Local Rules of Civil Procedure of this Court

                (effective January I, 1970), it is hereby ORDERED and DECREED that the above action is

                DISMISSED, with prejudice, pursuant to agreement of counsel.

                          IT IS SO ORDERED.



                                                                             BY THE COURT:
